DOWNEY, Judge,
dissenting.
Appellant, Bruce Fletcher, sued appellees, Mel Francis and Sun Bank of Lauderdale Beach, for slander and for intentional interference with an advantageous business relationship. The bank filed affirmative defenses which included the defense of release and the defense that the statements allegedly made were not made in the course and scope of Francis’s employment with the bank. The trial court entered a summary judgment in favor of the bank and Fletcher perfected this appeal.
In my judgment there are genuine issues of material fact remaining which involve the release and its effect as well as whether the statements were made in the scope of Francis’s employment. It therefore appears that entry of summary judgment was inappropriate at this juncture of the proceeding.
Accordingly, I would reverse the judgment appealed from.